Case 3:15-cv-01857-SI   Document 389   Filed 09/11/20   Page 1 of 5




                 EXHIBIT 1
   (to Plaintiff's Motion for Attorney's Fees and
                 an Incentive Award)
         Case 3:15-cv-01857-SI         Document 389        Filed 09/11/20     Page 2 of 5




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON

  LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
  on behalf of a class of others similarly
  situated,                                Declaration of Eve-Lynn Rapp

                       Plaintiff,

                     v.

  VISALUS, INC.,
  a Nevada corporation,

                       Defendant.


       1.      My name is Eve-Lynn Rapp. I am a Partner at Edelson PC, counsel of record for

Plaintiff and Class Counsel in the above-captioned matter. I make the following declaration in

support of Plaintiff’s Motion for an Award of Attorney’s Fees and an Incentive Award.

       2.      I have litigated dozens of TCPA cases. In my opinion, discovery in this case was

unusually complex because of issues raised by Defendant ViSalus, Inc. regarding its relationship

with callers. In most TCPA cases, the only significant issue to be explored in discovery is the

nature of the dialing equipment used by the defendant.

       3.      Discovery itself was particularly contentious. First, at the outset, the Parties

disagreed about whether the discovery should be bifurcated or proceed on class and merits issues

simultaneously. Defendants also argued (unsuccessfully), that discovery should be stayed based

on the then pending Supreme Court ruling in Spokeo Inc. v. Robins. After issuing various written

discovery requests, my team further had a number of issues with the way ViSalus produced

documents and objected to document requests or interrogatories. For example, ViSalus initially

refused to produce information relevant to class certification related to the technology used to
         Case 3:15-cv-01857-SI         Document 389        Filed 09/11/20     Page 3 of 5




place the calls, the source of the dialed numbers, call recordings, the identity of the individuals

whose phone numbers were dialed, and policies related to records of consent and stop calling

requests. These disputes were resolved only after multiple meet and confer efforts. Plaintiff was

also required to address deficiencies in ViSalus’s production related to the identification of

corporate representatives and previously filed lawsuits and complaints.

       4.      All in all, during the discovery phase of this case, attorneys at my firm issued two

separate sets of interrogatories (with 17 total interrogatories) and 37 requests for production,

responded to 30 written discovery requests, took three depositions, two of ViSalus employees,

and one of an individual designated by ViSalus to speak on 12 topics. We reviewed thousands of

documents produced by ViSalus. 265 pages of documents were Bates stamped, and ViSalus then

produced dozens of folders containing other discovery material, including additional word-

processed documents, several dozen audio files (which were featured on calls placed by ViSalus

or its agents), and nearly 3,000 spreadsheets, which ViSalus represented were reports of all calls

placed by ViSalus during the relevant time frame. All in all, ViSalus produced 4 gigabytes worth

of discovery material for my team to comb through.

       5.      On behalf of the class, my firm also issued third-party subpoenas to Molalla

Communications and AT & T in order to obtain Lori Wakefield’s phone records and ViSalus’s

phone records (or at least, phone records from certain phone numbers that we had determined,

through discovery, had been used by ViSalus to place the phone calls at issue).

       6.      Following class certification, attorneys at my firm once again engaged defense

counsel as we worked to determine what of the discovery received so far would apply to the

certified class. (Since we had proposed three classes, we had issued discovery relevant to all

three classes, some of which became irrelevant after the Court’s class certification order.)
          Case 3:15-cv-01857-SI        Document 389        Filed 09/11/20        Page 4 of 5




Through an extensive meet and confer process, and a fourth deposition of a ViSalus witness, we

compiled a group of spreadsheets that, the parties stipulated, corresponded to the certified

class—i.e., were of calls promoting ViSalus products to persons in the United States.

        7.      Given the variety of ways in which ViSalus had compiled data, I then tasked a

technologist on staff here at Edelson PC with writing a computer script that would compile the

data into usable form, both for notice purposes and trial purposes. During this process, my firm

also subpoenaed Avaya, the manufacturer of the device used by ViSalus to place calls, in order

to obtain information that would allow us to understand the activity logs available to ViSalus

which would be pertinent to gathering information about the class members and the calls that

were placed to them.

        8.      When the Court granted our notice proposal in part (Dkt. 106), it instructed us to

remove from our list any phone calls which did not go through, or in which no recorded voice

played. We then worked with ViSalus to obtain a declaration to illuminate the meaning of

various disposition codes found in ViSalus’s records vis-à-vis the outcome of each call. We used

this declaration to revise our list in order to comply with the Court’s order.

        9.      In my opinion, litigating this case through trial was especially risky, particularly

in light of unfavorable precedent from the Fifth Circuit dealing with robocalls. In fact, we tried

several times to settle the case before trial, in light of both this precedent and our understanding

that trial is inherently risky.

        10.     To date, my firm has fronted $70,705.17 in ordinary litigation expenses, and an

additional $229,501.34 to give notice of class certification to the class. We will front the cost of

notice again now that a judgment has been entered.
         Case 3:15-cv-01857-SI       Document 389        Filed 09/11/20    Page 5 of 5




I declare under penalty of perjury that the foregoing is true and correct. Executed on September

10, 2020, at Niwot, Colorado.

                                             s/ Eve-Lynn Rapp
